—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was a cashier for the employer who provided food service to a major stock brokerage firm. On the day in question, claimant’s sales receipts indicated a shortage which she attributed to a sale she had made to an employee of the brokerage firm who she claimed had authorized that the purchase be charged to his charge account with the employer. When the employer learned that this employee had not authorized any charge to his account, claimant was terminated for misappropriation of company assets. Conduct which reflects adversely on an employer’s integrity (see generally, Matter of Sinker [Sweeney], 226 AD2d 878, affd 89 NY2d 485) or is potentially detrimental to an employer’s interests (see, Matter of Zizzo [Hartnett], 176 AD2d 418) has been held to constitute disqualifying misconduct. Inasmuch as substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost her job due to disqualifying misconduct, we affirm.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.